Citation Nr: 1616134	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This matter was previously remanded in October 2014 to schedule a Board hearing.  In February 2015, The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal includes documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 


FINDING OF FACT

Throughout the entire appeal period, the Veteran had bilateral hearing loss manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This claim arises from an appeal of the initial evaluation following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Initial Increased Rating Claim

The Veteran claims entitlement to a compensable evaluation for hearing loss because he has problems hearing people in public.  See February 2015 Board Hearing Testimony. 

Because the Veteran is challenging an initially assigned disability rating, that issue has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2015).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

The evidence of record includes a private audiological evaluation from April 2011, which revealed puretone thresholds of less than 80 decibels at 500, 1000, 2000 and 4000 Hertz.  However, the record does not include a speech discrimination test or indicate that the use of this test was inappropriate.  See 38 C.F.R. § 4.85(c).  The impression was moderate to severe hearing loss bilaterally.  The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  The April 2011 private audiological evaluation does not provide sufficient information for rating purposes and cannot be used for evaluation of the Veteran's hearing loss.

The Veteran was afforded a VA examination in July 2011.  On the July 2011 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
45
75
55
LEFT
45
35
45
70
49

Speech recognition was 96 percent bilaterally.  The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned.  

A VA audiology consultation from February 2012 is of record.  In February 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
45
85
56
LEFT
40
40
50
70
50

The February 2012 VA audiology consultation did not include a speech discrimination test or indicate that the use of this test was inappropriate.  See 38 C.F.R. § 4.85(c).  The impression was moderate with high frequency hearing loss.  The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  Thus, the February 2012 VA audiology consultation does not provide sufficient information for rating purposes and cannot be used for evaluation of the Veteran's hearing loss. 

The Veteran was afforded another VA examination in January 2013.  On the January 2013 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
45
75
52
LEFT
45
45
55
80
56

Speech recognition was 100 percent in the right ear and 92 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned.  

Although the Veteran argues that a higher rating during this period is warranted, the evidence of record does not indicate that a compensable rating is appropriate here. As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.

The Board has also considered the effect the hearing loss has on the ordinary conditions of life and the Veteran's ability to work.  The January 2013 VA examiner noted hearing loss was primarily in the high frequency ranges.  The examiner noted that the Veteran was retired and reported that hearing loss had an impact on his ordinary conditions of daily life, including work, because he has difficulty understanding spoken words and phrases.  However, the Veteran reported that the use of bilateral hearing aids significantly helps him hear.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation, as the evidence of record does not show that the criteria for a compensable rating have been met.  Therefore, an initial compensable evaluation is not warranted.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's disability is manifested by decreased hearing.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, at the January 2013 VA examination the Veteran reported that he is retired and hearing loss impacts his daily life and ability to work because he has difficulty understanding spoken words and phrases.  However, he also reported that the use of bilateral hearing aids significantly helps him hear.  The Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to his service-connected bilateral hearing loss.  Thus, the issue of TDIU is not raised by the record.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


